Robb J.
(concurring in part and dissenting in part): I concur fully with the first conclusion contained in the majority opinion that plaintiff was competent to testify in regard to payments made on the note by Iris Pendleton, but I do not agree with the second conclusion that there was competent evidence to establish the kind of ratification of the payments in controversy that would toll the statute of limitations as to Nelle Pendleton.
In the recent case of Kindsvater v. Hineman, 181 Kan. 990, 317 P. 2d 852, the payee sued the comaker wife on a note that was barred by the statute. In response to plaintiff’s letter demanding *229payment of the note, the comaker wife informed plaintiff by telephone that he should go to California and pick up some personal property there held by her former husband and comaker of the note, which also included some of her property; that he should get what he could out of it, apply the proceeds on the note, and she would finish paying off the note when she got the “rest of it.” It was held that the statute of limitations began to run again from the date the amount of the proceeds realized from the sale was credited upon the note and in a unanimous opinion of this court the rule was stated thus:
“In Gorrill v. Goff, 148 Kan. 765, 84 P. 2d 953, we stated that a payment, like any other act, may be ratified and may be approved by express oral ratification; when, however, a credit endorsement on a note not originally authorized to be made by the maker is nevertheless ratified by the maker, it becomes as binding on him as though he had made the original payment under circumstances amounting to an acknowledgment of the debt.” (pp. 992, 993.)
This court in Fisher v. Pendleton, 184 Kan. 322, 326, 336 P. 2d 472, 74 A. L. R. 2d 1274, cited with approval the earlier case of Good v. Ehrlich, 67 Kan. 94, 72 Pac. 545, in which the following appropriate statement appears:
“In Wood on Limitations, third edition, section 97, the rule is stated in the following language:
“ ‘In order to make a money payment a part payment within the statute, it must be shown to be a payment of a portion of an admitted debt, and paid to and accepted by the creditor as such, accompanied by circumstances amounting to an absolute and unqualified acknowledgment of more being due, from which a promise may be inferred to pay the remainder. In order to have that effect, • it must . . . appear . . . that the payment was made under such circumstances as warrant a jury in finding an implied promise to pay the balance; and if the payment was made under such circumstances as to rebut any such promise, it does not affect the operation of the statute.’ ” (My emphasis.)
See, also, Shanks v. Louthan, 79 Kan. 363, 99 Pac. 613; Pessemier v. Zeller, 144 Kan. 726, 729, 730, 62 P. 2d 882, 107 A. L. R. 1523, 1527.
I believe that plaintiff’s evidence, when given every inference contemplated under the law and considered under the most liberal rules of construction, remains devoid of an affirmative showing that Nelle Pendleton ever ratified the payments in question, which were made by Iris. If such testimony as this will establish liability on the part of principals in the law of agency, or liability on the part of all comakers on negotiable instruments, where one comaker alone *230makes a payment or payments, as happened here, I am of the opinion the law of agency, as well as that of bills and notes has been greatly relaxed.
The jury might be able to infer that Nelle, from a general knowledge of business procedures, should have known when she signed the notes as comaker that the notes would have to be paid within the time prescribed therein but from thereon nothing approaching ratification can be inferred from the testimony as to what actually occurred in the telephone conversations, and in Iris leaving their home. The members of the jury obviously speculated as to the facts and used their imaginations to make the findings they did on the evidence deduced and just how far they did speculate is apparent from the latter part of answers to special questions No. 3 and No. 6 where it was stated:
". . . which would establish that a payment was necessary to be made to forestall legal action.”
I believe as a matter of law that under the Kindsvater case plaintiff totally failed to produce any evidence of an express oral promise which would state a cause of action against Nelle, and that the trial court erred in overruling her demurrer to plaintiff's evidence.
I would reverse the judgment and remand the cause with instructions to sustain defendant’s demurrer to plaintiff’s evidence.
I am authorized to say that Mr. Justice Wertz joins in the foregoing dissenting opinion.